Name: Commission Regulation (EEC) No 3556/87 of 26 November 1987 laying down additional detailed rules for the application of the system of advance-fixing certificates in the case of certain cereal sector products exported in the form of pasta falling within heading No 19.03 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: trade;  America;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|31987R3556Commission Regulation (EEC) No 3556/87 of 26 November 1987 laying down additional detailed rules for the application of the system of advance-fixing certificates in the case of certain cereal sector products exported in the form of pasta falling within heading No 19.03 of the Common Customs Tariff Official Journal L 337 , 27/11/1987 P. 0057 - 0058 Finnish special edition: Chapter 3 Volume 24 P. 0198 Swedish special edition: Chapter 3 Volume 24 P. 0198 *****COMMISSION REGULATION (EEC) No 3556/87 of 26 November 1987 laying down additional detailed rules for the application of the system of advance-fixing certificates in the case of certain cereal sector products exported in the form of pasta falling within heading No 19.03 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Articles 16 (6) and 24 thereof, Whereas Article 5 (2) of Council Regulation (EEC) No 3035/80 (3), as last amended by Regulation (EEC) No 2223/86 (4), stipulates that a system of fixing the refund in advance is to be applied in the case of cereal products used in the production of goods covered by that Regulation; Whereas Commission Regulation (EEC) No 1760/83 (5), as last amended by Regulation (EEC) No 349/86 (6), lays down special detailed rules for the application of the system of advance-fixing certificates; whereas Article 3 (a) of that Regulation allows for the description of more than one product to be inserted in section 12 of the advance-fixing certificate; Whereas under the common commercial policy it has been decided that the Community's exports of pasta falling within heading No 19.03 of the Common Customs Tariff to the United States of America should consist in part of products to which inward processing traffic arrangements have been applied, and in part of products on which export refunds are granted; whereas it is necessary in this connection that advance-fixing certificates merely show the goods to be exported as pasta; Whereas the Commission must have available as rapidly as possible all the information it needs to assess the likely trend of pasta exports to the United States of America; whereas it must be possible for this information to serve as the basis for certain decisions designed to prevent an inappropriate increase in the quantities of cereal sector basic products for which advance-fixing certificates are issued for their export in the form of pasta to the United States of America; whereas there should therefore be a waiting period before certificate applications are accepted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 When the arrangements for fixing the refund in advance for a cereal sector basic product exported in the form of pasta falling within Common Customs Tariff heading No 19.03 are used: (a) section 12 of the application for the advance-fixing certificate and the certificate itself shall indicate only that the products fall within heading No 19.03 of the Common Customs Tariff; (b) section 13 of the application for the advance-fixing certificate and of the certificate itself shall be completed 'United States of America' or 'other than United States of America'. The certificate shall carry an obligation to export as indicated. Article 2 Applications for advance-fixing certificates for cereal sector basic products to be exported to the United States of America in the form of pasta falling within heading No 19.03 of the Common Customs Tariff shall be delivered on the fifth working day following that on which the application was lodged, providing that no specific measures have been taken in the meantime. Article 3 1. The competent authorities of the Member States shall notify the Commission every working day of: - the quantities of cereal sector basic products for which advance-fixing certificates were applied for on the previous working day for the purpose of export to the United States of America in the form of pasta falling within heading No 19.03 of the Common Customs Tariff, - the quantities of pasta falling within heading No 19.03 of the Common Customs Tariff for which the rate of the export refund granted on the previous working day for the cereals used in its production was fixed in advance, together with the date on which the declaration of export of the pasta to the United States of America was accepted by the relevant customs authorities. 2. The information specified in paragraph 1 shall, for the purposes of notification to the Commission, be broken down by Common Customs Tariff subheading and shall be sent to the following address: Commission of the European Communities, III/B/2, rue de la Loi, 200, B-1049 Brussels. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to certificates applied for between 1 December 1987 and 30 April 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1987. For the Commission COCKFIELD Vice-President (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 182, 3. 7. 1987, p. 40. (3) OJ No L 323, 29. 11. 1980, p. 27. (4) OJ No L 194, 17. 7. 1986, p. 1. (5) OJ No L 172, 30. 6. 1983, p. 20. (6) OJ No L 42, 19. 2. 1986, p. 5.